DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed July 14, 2022.  Applicant has amended claims 1, 8 and 15 and canceled claims 4, 10 and 17.  Currently, claims 1-3, 5-9, 11-16, 18-20 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-3, 5-9, 11-16, 18-20 are maintained in light of applicant’s amendments to claims 1, 8 and 15.
The 35 U.S.C. 103 rejections of claims 1-3, 5-9, 11-16, 18-20 are withdrawn in light of applicant’s amendments to claims 1, 8 and 15.

Response to Arguments

Applicant’s arguments submitted on 7/14/22 have been considered but are not persuasive in regards to the 101 rejection.  As a preliminary note, applicant on p. 8-9 of the remarks has referred to an interview with the examiner that discussed the 101 rejection on 7/6/22.  Examiner notes that there is some confusion regarding this interview because examiner does not recall nor have documented an interview for this case.  Moreover, the examiner was out of the office on 7/6/22 and so an interview did not occur then.   Applicant argues on p. 9 of the remarks that the amended language renders the subject matter into practical application.   Examiner disagrees and notes that the amended language is part of the abstract idea itself by providing more details on the business modeling and mathematical concepts.   The amended language is not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  Therefore, the 101 rejections are maintained.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, system and computer program product).  Claims 1-3, 5-9, 11-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 8 and 15 recite the abstract idea of creating an industry force graph meta model wherein creating the force graph meta model comprises establishing graph min-cut, wherein the graph min-cut is the maximum number of connections a sign code can have identifying the maximum linkages a technology can have and establishing a relationship for each maturity dimension to determine most relevant content from the industry force graph meta model and graphing the most relevant content using a chromatic polynomial to map strongest industry trends in an industry force and building traversal logic to determine most relevant technologies for the strongest industry trends in the industry force and identifying most relevant components of a component business model for the client and creating linkages between the strongest industry trends in the industry force to the most relevant components of the component business model, wherein the linkages provide data on client component performance in an industry force directed to maturity of the most relevant components of the business model.  The claims are directed to a type of business modeling.  The first prong of Step 2A is satisfied because the claims are abstract because the claims are the claims are certain methods of organizing human activity including business relations and because the claims are mathematical concepts.  Applicant’s claims show business modeling to identify industry trends and links between trends and components in the model which is a type of organizing the business’s activity and relations. The claims also show mathematical concepts because the modeling of the data to identify specific data is a type of mathematical concept.  The second prong of Step 2A is satisfied because the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as computer implemented and  a set of instructions stored on memory to be executed by a processor and  a computer readable storage medium having computer readable program code embodied therewith, the program instructions executable by a processor to cause the processor to perform steps) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  These limitations at best are merely implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Step 2B is satisfied because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as computer implemented and  a set of instructions stored on memory to be executed by a processor and  a computer readable storage medium having computer readable program code embodied therewith, the program instructions executable by a processor to cause the processor to perform steps (as evidenced by para [0077]-[0093] of applicant’s own specification) are well understood, routine and conventional in the field.   Dependent claims 2-3, 5-7, 9, 11-14, 16, 18-20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing wherein the industry force is digital banking and modifying enterprise business components with a roadmap that defines the order in which the components should be matured and wherein creating the industry force graph meta model includes technology reflecting on a client’s current state and  wherein said technology is selected from the group consisting of research technology, technology forums, social media, functionalities internal form, financial analysist technology, technology event and , wherein the data on client component performance includes a roadmap that defines the order in which the components should be matured.

Allowable Subject Matter

Claims 1-3, 5-9, 11-16, 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

CN 108764726 A
US 2011/0234594 A1
Li et al. "A Nearly Optimal All-Pairs Min-Cuts Algorithm in Simple Graphs"


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/SUJAY KONERU/Primary Examiner, Art Unit 3624